        Case 1:18-cv-07238-KPF Document 75 Filed 01/04/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    JOSE LUIS GAVINO TEOFILO and
    EUSTOLIO GABINO TEOFILO,
                                                            18 Civ. 7238 (KPF)
                              Plaintiffs,

                                                 ORDER GRANTING APPLICATION
                      -v.-                         FOR DEFAULT JUDGMENT
    REAL THAI CUISINE INC.; NIMNUAL
    LIKITVARIN; and POOKIE DOE,
                              Defendants.


KATHERINE POLK FAILLA, District Judge:

       On August 10, 2018, Plaintiffs commenced this action against

Defendants Real Thai Cuisine, Inc., Nimnual Likitvarin, and Pookie Doe,

alleging violations of the Fair Labor Standards Act (the “FLSA”) and the New

York Labor Law (the “NYLL”). (Dkt. #1). 1 Defendants were served on

August 15, 2018 (Dkt. #13), and August 21, 2018 (Dkt. #14-15), and filed an

Answer to the Complaint on September 17, 2018. (Dkt. #20). At the request of

the parties, on December 21, 2018, the Court referred the case to the Court-

annexed Mediation Program. (Dkt. #22-23). Following unsuccessful mediation

proceedings and the close of discovery, and upon the joint application of the

parties, the Court scheduled trial for April 2020. (Dkt. #37).

       On March 19, 2020, four days before the parties’ pretrial submissions

were due, the Court received a letter motion from Defendants’ counsel



1      This case was initially brought as a collective and/or class action, but the Court
       understands that the entry of a default judgment and the award of damages are being
       sought only by the two named Plaintiffs.
       Case 1:18-cv-07238-KPF Document 75 Filed 01/04/21 Page 2 of 14




requesting a stay in proceedings and leave to withdraw as counsel. (Dkt. #39).

On March 24, 2020, the Court agreed to stay the case while the parties

continued with settlement discussions and Defendants’ counsel conferred with

his clients to discuss their legal options. (Dkt. #40). On May 26, 2020, the

Court was informed that Defendants were neither interested in settling this

matter nor seeking new representation. (Dkt. #41). On May 28, 2020,

Defendants’ counsel renewed his motion to withdraw from the case (Dkt. #43),

and the Court granted his application (Dkt. #44).

      Upon Defendants’ failure to secure new representation, Plaintiffs moved

for default judgment on June 16, 2020. (Dkt. #45-47). On July 7, 2020, the

Court issued an Order to Show Cause why a default judgment should not be

issued against Defendant Real Thai Cuisine Inc. (Dkt. #53). The Court

thereafter issued an Order to Show Cause as to Defendant Likitvarin/Doe

(whom the Court understands to be the same person) on August 26, 2020.

(Dkt. #61). A hearing was held on October 2, 2020, at which only counsel for

Plaintiffs appeared. (Minute Entry for October 21, 2020). Plaintiffs submitted

their initial motion for default judgment against Defendant Real Thai Cuisine

Inc. on November 16, 2020. (Dkt. #69-70). Plaintiffs thereafter submitted an

amended motion for default judgment against Defendant Real Thai Cuisine Inc.

and Defendant Likitvarin on December 28, 2020. (Dkt. #73-74).




                                       2
       Case 1:18-cv-07238-KPF Document 75 Filed 01/04/21 Page 3 of 14




                                   DISCUSSION

A.    Default Judgments and Calculation of Damages

      Default occurs “[w]hen a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend.” Fed. R. Civ. P. 55(a).

And in determining whether to grant a motion for default judgment, courts in

this Circuit consider (i) whether the defendant’s default was willful; (ii) whether

defendant has a meritorious defense to plaintiff’s claims; and (iii) the level of

prejudice the non-defaulting party would suffer as a result of the denial of the

motion for default judgment. See Guggenheim Capital, LLC v. Birnbaum, 722

F.3d 444, 455 (2d Cir. 2013). Given the procedural history just outlined, the

Court finds in favor of Plaintiffs. Following the parties’ participation in

mediation, discovery, trial preparation, and settlement discussions, Defendants

ceased responding in this action. Their default was willful, they presented no

meritorious defenses, and Plaintiffs will be unduly prejudiced by the denial of

their motion.

      Next, the Court must decide whether Plaintiffs have pleaded facts

supported by evidence sufficient to establish each Defendant’s liability with

respect to each cause of action asserted. See Au Bon Pain Corp. v. Artect, Inc.,

653 F.2d 61, 65 (2d Cir. 1981). Where a defendant has defaulted, the district

court must accept as true the well-pleaded allegations of the complaint, except

those related to damages. Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir.

2009); Au Bon Pain Corp., 653 F.2d at 65. The Court does so here, and finds,

as a preliminary matter, that the well-pleaded allegations in the Complaint


                                         3
        Case 1:18-cv-07238-KPF Document 75 Filed 01/04/21 Page 4 of 14




satisfy the jurisdictional prerequisites of the relevant FLSA and NYLL

provisions. See 29 U.S.C. §§ 206(a), 207(a)(1); NYLL §§ 2, 190 to 199-A; see

generally Marcelino v. 374 Food, Inc., No. 16 Civ. 6287 (KPF), 2018 WL

1517205, at *9-10 (S.D.N.Y. Mar. 27, 2018). The Court further finds that these

allegations substantiate Plaintiffs’ claimed violations of the minimum wage and

overtime provisions of the FLSA, see 29 U.S.C. §§ 206(a), 207(a)(1), 255(a), and

of the minimum wage, overtime, spread-of-hours, wage notice, and wage

statement provisions of the NYLL, see NYLL §§ 190 to 199-A, 652(1), 663,

195(1), 195(3). 2

      To determine the amount of damages that should be awarded on a

default judgment, Federal Rule of Civil Procedure 55(b)(2) “leaves the decision

of whether a hearing is necessary to the discretion of the district court.”

Fustok v. ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989); see also

Lenard v. Design Studio, 889 F. Supp. 2d 518, 527 (S.D.N.Y. 2012). And

“[w]here, on a damages inquest, the plaintiff makes a damages submission and

the defaulting defendant makes no submission in opposition and does not

request a hearing, the court may determine the adequacy of the plaintiff’s

damages claim based on its submitted proofs.” Lenard, 889 F. Supp. 2d at

527. The Court has reviewed the materials submitted by Plaintiffs and their

counsel in connection with the instant application, and believes that a further



2     The Court understands from the materials submitted in connection with Plaintiffs’
      application for default judgment that Plaintiffs are no longer pursuing claims for having
      to purchase and maintain equipment and “tools of the trade.” See 29 U.S.C. §§ 206(a);
      NYLL §§ 193, 198(b).

                                              4
       Case 1:18-cv-07238-KPF Document 75 Filed 01/04/21 Page 5 of 14




inquest would be unnecessary. (See Dkt. #73 (supporting declaration of

Michael Faillace and exhibits, including sworn statements from each Plaintiff

concerning his hours and pay (“Faillace Decl.”))).

B.    Plaintiffs’ Damages for Wage and Notice Violations

      Under the FLSA, the applicable statute of limitations is two years,

although it can be extended to three years upon a finding that the employer’s

violations were willful. 29 U.S.C. § 255(a). The applicable limitations period

for NYLL claims is six years. NYLL § 663(3). Here, neither serves as a bar to

Plaintiffs’ recovery, as the earliest one of the Plaintiffs worked for Defendants

was July 2017, and this lawsuit was filed in August 2018. However, where

Plaintiffs bring claims under both statutes, they “may not receive a ‘double

recovery’ of back wages under both the FLSA and [the] NYLL.” Hernandez v.

Jrpac Inc., No. 14 Civ. 4176 (PAE), 2016 WL 3248493, at *31 (S.D.N.Y. June 9,

2016) (quoting Gen. Tel. Co. of the Nw., Inc. v. EEOC, 446 U.S. 318, 333 (1980));

cf. Rana v. Islam, 887 F.3d 118, 123 (2d Cir. 2018) (per curiam) (“We therefore

interpret the NYLL and FLSA as not allowing duplicative liquidated damages for

the same course of conduct.”). Because the NYLL prescribes a higher

minimum wage, it shall be the focus of the Court’s analysis. 3

      An employee who brings an action under the FLSA or the NYLL for

unpaid wages must prove that he performed the work and was not



3     At all times relevant to Plaintiffs’ claims here, the minimum wage under the FLSA was
      $7.25 per hour, see 29 U.S.C. § 206(a)(1), while the New York minimum wage rate for
      small employers of ten or fewer employees increased from $10.50 to $12.00 during the
      relevant time period, see N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.1.

                                             5
       Case 1:18-cv-07238-KPF Document 75 Filed 01/04/21 Page 6 of 14




compensated properly for his time. See Grochowski v. Phoenix Constr., 318

F.3d 80, 87 (2d Cir. 2003) (citing Anderson v. Mt. Clemens Pottery Co., 328 U.S.

680, 686-87 (1946)). Additionally, the FLSA requires an employer to “make,

keep, and preserve” records of employee wages, hours, and employment

conditions. 29 U.S.C. § 211(c).

      Under the FLSA, “[w]hen an employer fails to maintain accurate and

complete records of the hours employees work and the amounts they are paid,

the plaintiff-employee need only … submit ‘sufficient evidence from which

violations of the [FLSA] and the amount of an award may be reasonably

inferred.’” Gonzalez v. Masters Health Food Serv. Inc., No. 14 Civ. 7603 (VEC),

2017 WL 3835960, at *16 (S.D.N.Y. July 27, 2017) (quoting Reich v. S. New

England Telecomms. Corp., 121 F.3d 58, 66 (2d Cir. 1997)). An employee

discharges his burden at this first step “if he … can prove that [he] ‘in fact

performed work for which he was improperly compensated and if he produces

sufficient evidence to show the amount and extent of that work as a matter of

just and reasonable inference.’” Jrpac, 2016 WL 3248493, at *27 (quoting

Anderson, 328 U.S. at 687). “This burden is ‘not high’ and may be met

‘through estimates based on [the employee’s] own recollection.’” Id. (quoting

Kuebel v. Black & Decker, Inc., 643 F.3d 352, 362 (2d Cir. 2011)).

      If an employee makes this showing, “[t]he burden then shifts to the

employer to come forward [i] with evidence of the precise amount of work

performed or [ii] with evidence to negative the reasonableness of the inference

to be drawn from the employee’s evidence.” Jrpac, 2016 WL 3248493, at *27

                                         6
       Case 1:18-cv-07238-KPF Document 75 Filed 01/04/21 Page 7 of 14




(quoting Anderson, 328 U.S. at 687-88). “If the employer fails to produce such

evidence, the court may then award damages to the employee, even though the

result may be only approximate.” Gonzalez, 2017 WL 3835960, at *16 (quoting

Anderson, 328 U.S. at 688).

      “A similar standard applies to unpaid compensation claims under [the]

NYLL.” Gonzalez, 2017 WL 3835960, at *16; see Garcia v. JonJon Deli Grocery

Corp., No. 13 Civ. 8835 (AT), 2015 WL 4940107, at *4 n.8 (S.D.N.Y. Aug. 11,

2015) (“Courts use the same burden-shifting framework to determine liability

for unpaid overtime under the NYLL [and the FLSA].”). But under the NYLL, an

employer who fails to keep accurate records shoulders a more stringent burden

of proof. “NYLL § 196-a provides that where an employer fails to ‘keep

adequate records or provide statements of wages to employees as required’ by

the statute, the employer ‘shall bear the burden of proving that the

complaining employee was paid wages, benefits and wage supplements.’”

Canelas v. World Pizza, Inc., No. 14 Civ. 7748 (ER), 2017 WL 1233998, at *9

(S.D.N.Y. Mar. 31, 2017) (quoting NYLL § 196-a(a)); see generally Gamero v.

Koodo Sushi Corp., 272 F. Supp. 3d 481, 497 (S.D.N.Y. 2017). The NYLL is

more demanding than the FLSA, which permits an employer to discharge this

burden merely by undermining the reasonableness of an employee’s evidence

that he was underpaid. Cf. Jrpac, 2016 WL 3248493, at *27. In contrast, the

NYLL requires that an employer demonstrate by a preponderance of the

evidence that it in fact paid its employees “wages, benefits and supplements.”

NYLL § 196-a(a); see Jrpac, 2016 WL 3248493, at *36. And “[i]f an employer

                                       7
       Case 1:18-cv-07238-KPF Document 75 Filed 01/04/21 Page 8 of 14




cannot satisfy its burden under the FLSA, it cannot satisfy th[is] ‘more

demanding burden’ of the NYLL.” Canelas, 2017 WL 1233998, at *9 (quoting

Doo Nam Yang v. ACBL Corp., 427 F. Supp. 2d 327, 337 n.15 (S.D.N.Y. 2005)).

      Here, while Defendants provided pay records in discovery, the Court’s

review of those records discloses multiple deficiencies. (See Faillace Decl.,

Ex. G). Specifically, as noted by Plaintiffs’ counsel, they do not reflect the days

of the week or hours worked by Plaintiffs. (Id. at ¶¶ 16-17). Additionally, they

do not include Plaintiff Eustolio Gabino Teofilo’s work during a three-month

period. (Id. at ¶ 17). The Court therefore accepts, as the best estimates of this

information, the sworn statements provided by each Plaintiff. (Id. at Ex. E-F).

The Court also adopts portions of the chart prepared by Plaintiffs’ counsel from

Plaintiffs’ declarations and the relevant NYLL provisions. (Id. at Ex. I). From

its review of the evidence, the Court concludes that Plaintiff Jose Luis Gavino

Teofilo is entitled to $30,004.32 in back wages and Plaintiff Eustolio Gabino

Teofilo is entitled to $24,073.06 in back wages. 4

      Under the terms of NYLL § 663, each Plaintiff is also entitled to

liquidated damages “equal to one hundred percent of such underpayments

found to be due,” in the absence of a defense showing of “a good faith basis to

believe that its underpayment of wages was in compliance with the law.” See

generally Marcelino, 2018 WL 1517205, at *17-18; see also Rana, 887 F.3d at


4     These figures include minimum wage, overtime, and spread-of-hours wages. For
      Plaintiff Jose Luis Gavino Teofilo, the minimum wage and overtime figure is
      $27,623.97, and the spread-of-hours figure is $2,380.35. For Plaintiff Eustolio
      Gabino Teofilo, the minimum wage and overtime figure is $22,525.06, and the spread-
      of-hours figure is $1,548.00.

                                           8
       Case 1:18-cv-07238-KPF Document 75 Filed 01/04/21 Page 9 of 14




122-23. To present this defense, the employer must show that it “took ‘active

steps to ascertain the dictates of the FLSA and then act to comply with them.’”

Barfield v. N.Y.C. Health & Hosps. Corp., 537 F.3d 132, 150 (2d Cir. 2008)

(quoting Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 142 (2d Cir. 1999)). In

addition, the employer must show that its good-faith actions were objectively

reasonable. RSR, 172 F.3d at 142-43. The Second Circuit has observed that

“the employer’s burden [is] ‘a difficult one,’ emphasizing that ‘double damages

[are] the norm and single damages the exception.’” Barfield, 537 F.3d at 150

(quoting RSR, 172 F.3d at 142). During the relevant time period, Plaintiffs were

each entitled to a liquidated damages award in the amount of 100 percent of

back wages, which for Plaintiff Jose Luis Gavino Teofilo is $30,004.32, and for

Plaintiff Eustolio Gabino Teofilo is $24,073.06.

      The NYLL also requires employers to provide annual wage notices to

employees hired after April 9, 2011, and to provide each employee with

accurate wage statements at the time wages are paid. See NYLL §§ 195(1)(a) &

(3); N.Y. Comp. Codes R. & Regs. tit. 12 § 142-2.4. Plaintiffs have alleged that

they received no such notices either at the beginning or for the duration of

their employment, and the Court has no basis to doubt these claims. Under

NYLL § 198-1(d), employees are entitled to recover wage-statement statutory

damages of $250 dollars “for each work day that the violations occurred or

continue to occur,” not to exceed $5,000. In the instant case, this means that

each Plaintiff is entitled to $5,000 in wage-statement statutory damages.

Under NYLL § 198-1(b), employees are entitled to recover wage-notice statutory

                                        9
       Case 1:18-cv-07238-KPF Document 75 Filed 01/04/21 Page 10 of 14




damages of $50 dollars “for each work day that the violations occurred or

continue to occur,” not to exceed $5,000. Here, this results in an additional

$5,000 for each Plaintiff.

      Finally, employees may recover prejudgment interest with respect to their

back wages, but not with respect to liquidated damages or violations of the

wage statement or wage notice provisions. NYLL § 198(1-a); Salustio v. 106

Columbia Deli Corp., 264 F. Supp. 3d 540, 557 (S.D.N.Y. 2017). “New York law

sets the relevant interest rate at nine percent per year.” Ortega v. JR Primos 2

Rest. Corp., No. 15 Civ. 9183 (JCF), 2017 WL 2634172, at *6 (S.D.N.Y.

June 16, 2017) (citing N.Y. C.P.L.R. § 5004). And to determine when

prejudgment interest begins to accrue, “[c]ourts applying [the] NYLL in wage-

and-hour cases ‘often choose the midpoint of the plaintiff’s employment within

the limitations period.’” Hengjin Sun v. China 1221, Inc., No. 12 Civ. 7135

(RJS), 2016 WL 1587242, at *6 (S.D.N.Y. Apr. 19, 2016) (quoting Tackie v. Keff

Enters. LLC, No. 14 Civ. 2074 (JPO), 2014 WL 4626229, at *6 (S.D.N.Y.

Sept. 16, 2014)). The Court will award prejudgment interest in this case,

starting from the midpoint of each Plaintiff’s employment.

C.    Attorneys’ Fees and Costs

      “Under both the FLSA and the NYLL, a prevailing plaintiff may recover

[his or] her reasonable attorney’s fees and costs.” Almanzar v. 1342 St.

Nicholas Avenue Rest. Corp., No. 14 Civ. 7850 (VEC) (DF), 2016 WL 8650464,

at *12 (S.D.N.Y. Nov. 7, 2016) (citing Najnin v. Dollar Mountain, Inc., No. 14 Civ.

5758 (WHP), 2015 WL 6125436, at *4 (S.D.N.Y. Sept. 25, 2015)); see 29 U.S.C.


                                        10
       Case 1:18-cv-07238-KPF Document 75 Filed 01/04/21 Page 11 of 14




§ 216(b); NYLL § 198(1-a). The Court has discretion to determine the amount

of attorneys’ fees that would be appropriate to satisfy a fee award. Hensley v.

Eckerhart, 461 U.S. 424, 437 (1983).

      As a general matter, the “starting point” in analyzing whether claimed

attorneys’ fees are appropriate is “the lodestar — the product of a reasonable

hourly rate and the reasonable number of hours required by the case.” Millea

v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (citing Arbor Hill

Concerned Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d 182, 183

(2d Cir. 2008), and Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542 (2010))); see

generally Lilly v. City of New York, 934 F.3d 222, 227-34 (2d Cir. 2019)

(discussing calculation of reasonable hourly rates and reasonable number of

hours expended). The party seeking fees bears the burden of demonstrating

that its requested hours and hourly rates are reasonable, see Allende v. Unitech

Design, Inc., 783 F. Supp. 2d 509, 512 (S.D.N.Y. 2011), and must provide the

court with sufficient information to assess the fee application, N.Y. State Ass’n

for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983).

      The court’s focus is “on setting a reasonable hourly rate, taking account

of all case-specific variables.” Arbor Hill, 522 F.3d at 189. The reasonable

hourly rate is “the rate a paying client would be willing to pay,” bearing in mind

that the “paying client wishes to spend the minimum necessary to litigate the

case effectively.” Id. at 190. When an attorney’s requested hourly rate is

higher than rates found to be reasonable in the relevant market, it is within the

court’s discretion to reduce the requested rate. See Savino v. Computer Credit,

                                       11
       Case 1:18-cv-07238-KPF Document 75 Filed 01/04/21 Page 12 of 14




Inc., 164 F.3d 81, 87 (2d Cir. 1998). Once a court has determined the

appropriate hourly rate, it must also examine whether the number of hours

billed was reasonable. The court “should exclude excessive, redundant[,] or

otherwise unnecessary hours[.]” Quaratino v. Tiffany & Co., 166 F.3d 422, 425

(2d Cir. 1999); see generally Murray v. UBS Sec., No. 14 Civ. 927 (KPF), 2020

WL 7384722, at *11-12 (S.D.N.Y. Dec. 16, 2020).

      In addition to the lodestar amount, attorneys’ fees may include “‘those

reasonable out-of-pocket expenses incurred by attorneys and ordinarily

charged to their clients.’” LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 763 (2d

Cir. 1998) (citation omitted). These expenses, or “costs,” may include

photocopying, travel, telephone costs, and postage, Kuzma v. Internal Revenue

Serv., 821 F.2d 930, 933-34 (2d Cir. 1987), as well as filing fees and reasonable

process server fees, Rosendo v. Everbrighten Inc., No. 13 Civ. 7256 (JGK) (FM),

2015 WL 1600057, at *9 (S.D.N.Y. Apr. 7, 2015), report and recommendation

adopted, 2015 WL 4557147 (S.D.N.Y. July 28, 2015).

      The Court has reviewed the submissions of Plaintiffs’ counsel

documenting the hours worked and the activities performed in support of this

action. (Faillace Decl., Ex. J). It accepts the costs figure of $1,793.80. It also

accepts the figure of 54.73 hours expended by Plaintiffs’ counsel (both

attorneys and staff) on this case, particularly given that the matter’s seemingly

outsized billings can largely be attributed to action (and inaction) on the part of

Defendants. However, it adjusts slightly the rates charged, to bring them in

line with other decisions in this District. See, e.g., Hernandez v. Village Natural

                                        12
       Case 1:18-cv-07238-KPF Document 75 Filed 01/04/21 Page 13 of 14




Rest. Corp., No. 19 Civ. 8378 (ER), 2020 WL 5518314, at *1 (S.D.N.Y. Sept. 14,

2020) (collecting cases concluding that the proposed rates of attorneys at

Faillace & Associates are “excessive”); Guzman Iturbide v. Huntingwood, Inc.,

No. 18 Civ. 9036 (AJN), 2020 WL 4570492, at *2 (S.D.N.Y. Aug. 7, 2020)

(same). Specifically, the Court awards $400 per hour for Michael Faillace;

$300 per hour for Gennadiy Naydenskiy; and $100 per hour for the work of

paralegals, for a total of $14,875.50 in attorneys’ fees for their work on this

case. See Rosendo, 2015 WL 1600057, at *9 (determining reasonable hourly

rates for Mr. Faillace and for a senior attorney with 10 years of experience were

$400 and $300, respectively). 5

                                     CONCLUSION

      For the reasons set forth above, the Court concludes that Plaintiffs are

entitled to relief on their claims for back wages, for wage notice and wage

statement violations, and for attorneys’ fees and costs. The Clerk of Court is

directed to prepare a judgment reflecting the Court’s holding and setting forth

Plaintiffs’ damages as follows:

             For Plaintiff Jose Luis Gavino Teofilo: $30,004.32 in
             back wages under the NYLL, with 9% prejudgment
             interest accruing from November 1, 2017; $30,004.32

5     The Court surmises that certain entries attributed to “HA” in counsel’s billing records
      pertain to the work done by former counsel Haleigh Amant, who withdrew from the
      action in February 2019. (Dkt. #26). The Court will award $225 per hour for her work
      on the matter. See Baizan Guerrero v. 79th St. Gourmet & Deli Inc., No. 18 Civ. 4761
      (ARR) (ST), 2019 WL 4889591, at 11 (E.D.N.Y. Sept. 10, 2019), report and
      recommendation adopted, No. 18 Civ. 4761 (ARR) (ST), 2019 WL 4887914 (E.D.N.Y.
      Oct. 3, 2019) (observing that Ms. Amant was an associate at Faillace & Associates, P.C.
      who graduated from law school in 2017); Rosendo v. Everbrighten Inc., No. 13 Civ. 7256
      (JGK) (FM), 2015 WL 1600057, at *9 (S.D.N.Y. Apr. 7, 2015), report and recommendation
      adopted, 2015 WL 4557147 (S.D.N.Y. July 28, 2015) (finding that the reasonable hourly
      rate for an associate with three years of experience was $225).

                                            13
         Case 1:18-cv-07238-KPF Document 75 Filed 01/04/21 Page 14 of 14




              in liquidated damages; $5,000 for Defendants’ violation
              of NYLL § 195(1); and $5,000 for Defendants’ violation
              of NYLL § 195(3).

              For Plaintiff Eustolio Gabino Teofilo: $24,073.06 in
              back wages under the NYLL, with 9% prejudgment
              interest accruing from May 1, 2018; $24,073.06 in
              liquidated damages; $5,000 for Defendants’ violation of
              NYLL § 195(1); and $5,000 for Defendants’ violation of
              NYLL § 195(3).

      The Court also awards attorneys’ fees in the amount of $14,875.50 and

costs in the amount of $1,793.80. “[I]f any amounts remain unpaid upon the

expiration of ninety days following issuance of judgment, or ninety days after

the expiration of the time to appeal and no appeal is then pending, whichever

is later, the total amount of judgment shall automatically increase by fifteen

percent.” NYLL § 198(4).

      Finally, the Court awards post-judgment interest pursuant to 28 U.S.C.

§ 1961.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case. The Court directs Plaintiffs to

transmit a copy of this Order to Defendants through any means they have

previously used to communicate with Defendants.

      SO ORDERED.

Dated:        January 4, 2021
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        14
